﻿We should like first of all, Sir, to say how pleased we were to welcome your election to the presidency of the forty-second session of the General Assembly. We are convinced that your personal qualifications and professional experience will contribute to proper consideration of the complex issues which the General Assembly must tackle at this session.
We also congratulate the President of the last session, Mr. Choudhury, on his invaluable contribution to the work on important issues during his term of office We take pleasure, in particular, in expressing our appreciation of and gratitude for the serious and responsible manner in which he directed delicate negotiation; in difficult circumstances in the life of the United Nations.
We reiterate our confidence in the Secretary-General, Mr. Javier Perez de Cuellar, and thank him for the work he has done and for the prompt, resolute and intelligent action that has characterized his administration. At difficult periods in the life of the Organization, Mr. Perez de Cuellar's efforts to preserve this essential international forum have been truly valuable.
Every year since the Republic of Cape Verde became independent we have addressed the General Assembly to express the views of our country and its Government on the international political situation and make our modest but committed contribution to the collective analysis of the questions affecting the community of nations.
Throughout all these years we have particularly appreciated the achievements of the international community that have contributed to the progress, dignity a 3 well-being of peoples. We have stressed with concern the negative factors and he demonstrations of force still in evidence in international conduct, sacrificing lives on the altar of violence or hunger, destroying homes and hopes and sowing or Increasing injustice, poverty and desolation. We have put forward suggestions and ideas in keeping with the feelings of the overwhelming majority of other countries represented here in an attempt to contribute in some way to the search for joint solutions to the problems that scourge us and hamper the creation of a better, more just world.
In spite of some encouraging signs, the international situation continues basically to be as complex as ever·, certain matters and problems confronting the international community have grown graver. We still see the systematic use or threat of use of force in relations among States and the denial of the fundamental rights of peoples still under the yoke of colonial domination or the victims of racism. Moreover, poverty/ hunger, the deterioration of the environment, desertification and natural disasters and their harmful consequences strike millions of human beings with increasing intensity.
Every year crucial and less crucial problems are discussed in depth by distinguished speakers who, on behalf of their respective countries, express here their concern at the current situation, analyse the problems and make recommendations for their rapid and satisfactory solution. The well-being and happiness of mankind constitute the goal put forward by all.
Everyone agrees that justice, dignity and respect for law are factors to guide the action of States in their task of building a better and more balanced world in which dialogue would replace intolerance, in which co-operation and human solidarity would triumph over narrow-minded nationalism, and in which joint solutions would prevail. But that concern, which is universal among statesmen and politicians the world over, has not been followed up with actions and measures for the effective solution of the global problems of our day. In the final analysis, we are frustrated at our collective inability to resolve effectively the questions affecting the entire international community. That frustration is all the greater because of our knowledge that we now possess the means to resolve these problems.
Respect for the principles and attainment of the purposes set out in the Charter of the United Nations neatly half a century ago demands the firm and unequivocal commitment of us all to the enlightened humanistic vision of those who, having experienced the harmful and destructive effects of heightened nationalism, decided to lay the foundation of a new era in the history of relations among nations, based on peace, co-operation, justice and dignity for all.
The Republic of Cape Verde advocates universal dialogue and solidarity in relations between States, and firmly believes that political resolve and respect for law in international relations can help build the world so long awaited by our peoples. Independence of thought and action, freedom of choice and autonomy in decision-making - in a word, independence - are thus historical requirements.
In keeping with that deep conviction, we ate striving at home to promote the development and well-being of our people, at the same time strengthening the climate of peace and trust in which we live.
In our region, we highlight among our immediate goals that of contributing to a valid solution to the conflict in southern Africa and that of resolving the economic crisis that is stifling the continent. These are two of the major obstacles to the liberation and progress of Africa.
In the United Nations we try to co-operate with all other Member States in the international atmosphere conducive to the preservation and strengthening of international stability and security. In that context, we follow with concern the armed conflicts that continue to sow disarray and desolation in several parts of the world·, these conflicts are true hindrances to human development and progress. From Central America to Asia, from the Persian Gulf to southern Africa, every day we feel the climate of tension and destruction in those regions. There are other disputes whose persistence harshly punishes the affected populations. For decades, the apartheid system has unquestionably been the greatest cause for instability in Africa. Because of its very nature, its persistence and the widening contradictions within it, that system of ongoing institutionalised violence, maintained at the cost of repression and ignominy, can only render the situation even more explosive. The bloody events of recent years testify to the fact that the apartheid regime has reached the boiling point.
We are convinced that the present situation requites fundamental changes, not mere temporary changes or changes rendered obsolete by the internal political situation. Changes of that nature have not broken the resolve of the majority of the population of South Africa in its irreversible and legitimate struggle for dignity, justice and equality. Thus, a just and lasting solution cannot be found until the apartheid system is rooted out, yielding to, another society in which all South Africans will enjoy the same rights and the respect due to every human being, irrespective of social origin or colour. The eradication of apartheid is therefore not only a moral imperative for all mankind, but a political necessity for peace and development throughout, the region.
The Pretoria regime is also a threat to the peoples and countries of southern
Africa, whose security, stability and well-being continue to be systematically disturbed either through direct military intervention or through the intermediary of armed bands trained, financed and directed by that regime for carrying out obviously terrorist activities such as the recent massacre at Homoine in the People’s Republic of Mozambique·
The enormous damage the war has caused in the front-line countries, especially the People's Republic of Angola and the People's Republic of Mozambique, and the constant manoeuvres of political and military destabilization against those countries by South Africa gravely jeopardize their economic development and seriously damage the progress and social well-being of the affected populations. 
In this context it is urgent to increase assistance to the front-line countries. We continue to believe that the international community can and must adopt effective measures against the Pretoria regime. It is within this framework that we welcome with optimism the recent proposals by the People's Republic of Angola, which, in their flexibility and scope, demonstrate once again the openness and political will of the Angolan authorities to arrive at a peaceful solution in the region. We reiterate, however, our belief that the international community can and must adopt effective measures against the Pretoria regime for the urgent elimination of the system of apartheid, and thus contribute to a peaceful transition towards a multiracial society and ensure a future of dignity for all the peoples and countries of the region.
The situation in Namibia constitutes a hotbed of tension in the southern part of the continent as South Africa persists in its illegal occupation of the Territory despite the repeated condemnations of the international community and the decisions of the United Nations.
We believe the Territory's independence must be achieved on an urgent basis through strict implementation of Security Council resolution 435 (1978).
In Chad and in Western Sahara, conflicts persist for which solutions must be found on the basis of dialogue and the relevant decisions of the Organization of African Unity (OAU), in this connection we wish to stress the importance of the initiatives undertaken by the OAU's ad hoc committee on the situation in Chad, as well as the joint initiatives of the United Nations Secretary-General and the President of the OAU with a view to a negotiated solution to the conflict in Western Sahara.
In the Middle East, the injustice confronting the Palestinian people persists. Those of us who at some time in our history have been victims of colonial violence or of the humiliation of foreign occupation know the real dimensions of the suffering that people has faced over the past four decades. Massacres and mass violations of human rights committed against the people of Palestine, as well as the continued denial of their right to form their own sovereign State, certainly do not promote an atmosphere of peace in the Middle East, a region where political and military stability cannot be achieved without a solution to the Palestinian question.
In this context, the international conference on peace in the Middle East, with the presence of all parties concerned, which has been approved by the General Assembly, seems to us an excellent framework for the search for a peaceful solution for the region, Efforts to achieve its convening must therefore be continued.
In the Gulf region we are witnessing with concern the armed conflict between the fraternal peoples of Iran and Iraq. That conflict, which has in recent years assumed alarming proportions and caused immense suffering and damage to the population, is now becoming internationalised and is thus seriously endangering peace not only in the region but throughout the world. We reiterate our urgent appeal to the two parties to put an end to their hostilities and to seek a negotiated solution.
The recent Security Council resolution on a cease—fire was the result of long and careful thought and awareness of the dangers to the world inherent in the conflict, it is to be hoped that in the serious and highly sensitive situation now prevailing in the region the military forces there will demonstrate restraint. The common sense essential to the establishment of an atmosphere of détente and dialogue must replace force and attempts to use force.
The territory of East Timor remains illegally occupied by foreign forces, which denies the Maubere people its legitimate and inalienable right to self-determination and independence. We appeal to the international community and help them in their efforts to establish the conditions necessary for the people of East Timor to exercise its inalienable right to choose its own destiny. The process of decolonisation, one of
the important and noble achievements in the annals of our Organization, will not be
complete as long as East Timor and other territories remain under the yoke of foreign occupation.
We are following the events in Central America with utmost attention. The violence that has prevailed in the region in recent years has demonstrated the need to take urgent measures to establish a climate conducive to the realization of the legitimate aspirations of the peoples of the region to peace and social justice. We greatly appreciate the efforts made by the Heads of State of the region that have led to the adoption of an agreement on the establishment of lasting peace in Central America. We are convinced that if that agreement is implemented by all the parties and respected by all States it will certainly help to bring peace to our Latin American brothers of the region.
In South-East Asia, we regret that the initiatives and efforts made thus far have not succeeded as we had hoped, in decreasing tension and bringing about respect for the sovereignty, independence and territorial integrity of all the States of the region, including Kampuchea. It is high time for a solution to be found to the situation in that country. It is time for the Kampuchean people, free of foreign interference and in full freedom, to decide their own destiny.
We remain firmly convinced that in Korea dialogue and co-operation between the two parties are prerequisites for the happiness  well-being and progress of the Korean people and the peaceful reunification of their homeland. 
We are following with great interest diplomatic initiatives towards a peaceful settlement of the conflict in Afghanistan. We encourage any solution that respects that country's independence, sovereignty and territorial integrity# as well as its non-aligned status, and the right of the Afghan people to choose their destiny without foreign interference and in freedom.
While armed conflicts and tension in international relations still characterize the international political situation/ the deterioration of the economic situation prevailing in many third-world countries seriously endangers the survival and well-being of their peoples.  
The foreign debt, which has now reached proportions that have disastrous effects mainly African and Latin American economies, the stagnation in official development aid and investments in the developing countries, and the decline - sometimes staggering - in the prices of raw materials on the international market: all those elements have contributed to the difficult economic situation in those countries.
For many years the majority of States have been repeatedly stating that substantive change in international economic relations is the only way to resolve the economic crisis, which has particularly affected the African countries. The economy of the African countries south of the Sahara over the past 10 years has suffered the negative effects of the adverse trends in the terms of trade and the disturbances caused by external factors familiar to everyone. In this context, they have also suffered the negative effects of the increasing difficulty faced by those countries in attracting capital from the industrialized world, as well as the growth of the debt-servicing burden to unbearable proportions.
The economic difficulties of the continent now have devastating social impacts. Thus, the decline in food production has caused a great, increase in malnourishment among the peoples.
It is in that economic context that Africa has confronted the worst drought of this century. That drought has already cost the lives of hundreds of thousands of persons. The international community has generally recognized that the drought in Africa has caused great hunger. It has reacted by adopting a number of temporary measures but, since they are temporary, they do not meet the development needs. Hence, it is necessary to tackle the problem by structural methods that can reverse the present trends.
Africa today is examining all the problems related to its development. This question has been increasingly at the centre of our concerns and thoughts in recent years. The Monrovia Colloquium, the Lagos Summit and the twenty-second Summit Conference of the Organization of African Unity in Addis Ababa, inter alia, have been significant forums for deeper reflection about the problem.
There is an ever-increasing awareness among Africans of the need for a new dynamic of regional integration and self-focused development geared towards the realization of the vast potentials of our continent and the constant improvement c the well-being of the African peoples. We are aware that the problems of development are complex, that their solutions are difficult and that the energies and resources required are vast. We are also aware that in the process of the region's development the driving force must basically be the Africans themselves. But they will confront difficulties and their efforts will be seriously compromised if they are not supported by international co-operation and by significant, diversified external assistance. In fact, the ever-increasing interdependence of today's world makes a region's development difficult without the interaction resulting from co-operation with other regions. 
We are deeply convinced that a peaceful solution to the conflict in Southern Africa would give a new dimension to the legitimate aspirations of the African people in the North and the South of the continent. We are deeply convinced, furthermore, that economic, technical and financial co-operation between a South Africa freed of racism - a democratic South Africa - and the other African countries would enormously benefit the development of the entire region. 
At a time when hundreds of thousands of human beings are dying of hunger in Africa and in other parts of our planet, we are witnessing a proliferation of weapons which consumes vast human and material resources and threatens the very survival of mankind. The recent Conference on the Relationship Between Disarmament and Development demonstrated the impact on developing countries that the transfer of part of the resources now used for weapons production to development programmes could have. In a world with limited resources, any investment in weapons and similar activities has an impact on disarmament. Progress in that field would release resources that could contribute to the attainment of the economic and social objectives of all countries and to the narrowing of the gap between the developed and the developing countries.
In this respect, recent progress in the negotiations between the United States and the Soviet Union in the nuclear sphere strengthens our hopes. It would be desirable for this important step to be followed by others that could eliminate forever the risk of a nuclear war posed by research on and deployment and accumulation of nuclear weapons.
The arms race has contributed to worsening the climate of tension and fostering international conflicts. For peoples that, in one way or another, have been the victims of the destructive force of military conflicts, nothing is more valuable than peace. Peace should be cherished by all, carefully preserved and encouraged at the international level.
Regional demilitarisation is an important component of the building of peace. In this connection, it should be stressed that the decision taken by the General Assembly last year to declare the South Atlantic a zone of peace and co-operation has had a very positive effect on the strengthening of peace. The preservation of that region from any miniaturization, from the arms race, from the presence of foreign military bases, and from nuclear weapons will no doubt contribute to the well-being, co-operation and progress of the peoples of the region and to the strengthening of international peace.
Over the past three years the Republic of Cape Verde has in its statements in the general debate emphasized its support for the multilateral process as the privileged tool in the quest for collective solutions to global problems. As we have said earlier in this statement, we are living today in a world that is increasingly interdependent at all levels. That can be seen between rich and poor, small and large, developed and developing countries alike. Recently, however, we have seen a trend among certain sectors towards relying on political, military and economic force in order to draw away from the universal values of multilateralism, in opposition to the views of the majority. Such behaviour, which is without any doubt negative, in a world which claims to be democratic, constitutes regression which can only fuel distrust.
The crisis in multilateralism has become clear basically in institutions such as the United Nations which ate the most developed tools in the multilateral process. Some have termed this an institutional crisis, since it has been reflected in a lack of trust in international institutions. The origin of this crisis, it seems to us, resides in a recent trend towards weakening international democratic gatherings. In fact, institutions are what their members want them to be. The strength and effectiveness of institutions depend largely on the strength, trust and effectiveness their members wish to place in them. Negotiations which, last year, led to the adoption of a series of measures and recommendations for the administrative and financial reform of the Organization have highlighted the role the United Nations must play in the world today if we want to live in peace and security. We fervently hope that once the administrative and financial difficulties of the United Nations are overcome, all countries will seriously dedicate themselves to respect for the principles and pursuit of the objectives of the United Nations in the edifying task of building our great family - the human family.
The Republic of Cape Verde attaches the utmost importance to the United Nations as a privileged forum where all countries of the world, regardless of their size, the number of their inhabitants, and the level of their development, can together find peaceful solutions to all conflicts, and where all countries, representing the entire human race, can, in complete sovereignty, find collective solutions to global problems.
We come from a small country which is virtually barren of material resources and which must, therefore, deal with difficult and complex problems in order to ensure its economic survival and its development. By an accident of nature we are, therefore, in a position to grasp the immense difficulties confronted by most of the countries represented here in the struggle for economic development in order to ensure a more dignified existence for their people.
Our struggle for development and for the dignity of our peoples is our way of making an important contribution to the age-old struggle of man to overcome physical difficulties and to build a world in which spiritual values reign supreme in human conduct and action. We are involved in a shared endeavour and we, the developing and developed countries, will be able successfully to achieve our task only if we ate united and sincere in our mutual relations.
We are living in a century in which scientific and technical accomplishments have increased the powers of man to fulfil his desire to know and master the universe. We fervently hope that before the beginning of the twenty-first century these scientific and technical achievements will be directed above all towards the well-being, progress and happiness of all peoples on earth.
